United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2235
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                               Jason D’Juan Garfield

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                           Submitted: February 24, 2022
                              Filed: March 17, 2022
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Jason D. Garfield appeals the sentence the district court1 imposed after he pled
guilty to firearm offenses. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.


      1
      The Honorable P.K. Holmes, III, United States District Court Judge for the
Western District of Arkansas.
       Garfield argues that the district court erred in denying a reduction for
acceptance of responsibility, and that the sentence was substantively unreasonable.
The district court did not clearly err in denying a reduction because his timely guilty
plea did not automatically entitle him to the reduction. See United States v. Long
Soldier, 431 F.3d 1120, 1122 (8th Cir. 2005) (this court gives great deference to
district court’s denial of request for reduction for acceptance of responsibility and
reviews decision for clear error); United States v. Lim, 235 F.3d 382, 385 (8th Cir.
2000) (defendant is not automatically entitled to reduction for acceptance of
responsibility on basis of having entered guilty plea); United States v. Honken, 184
F.3d 961, 968 (8th Cir. 1999) (burden is on defendant to establish that he is entitled
to reduction for acceptance of responsibility). While Garfield also waived his right
to be indicted by a grand jury and truthfully answered agents’ post-arrest questions,
the court was entitled to consider some of his post-arrest statements that minimized
his offense conduct. See United States v. Little Hawk, 449 F.3d 837, 839-40 (8th Cir.
2006) (affirming denial of U.S.S.G. § 3E1.1 reduction where PSR showed that
defendant’s acceptance of responsibility was equivocal and hedged with excuses for
his behavior); United States v. Erhart, 451 F.3d 965, 971 (8th Cir. 2005) (defendant
may not minimize offense conduct or partially accept responsibility).

        Garfield’s sentence was not substantively unreasonable, as there is no
indication that the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing the
relevant factors. See United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012)
(court of appeals reviews reasonableness of sentence for abuse of discretion,
including sentence that reflects substantial upward variance); United States v.
Pickar, 666 F.3d 1167, 1169 (8th Cir. 2012) (district court abuses its discretion when
it fails to consider relevant factor that should have received significant weight, gives
significant weight to improper or irrelevant factor, or considers only appropriate
factors but in weighing those factors commits clear error of judgment). The court
made an individualized assessment based on the facts presented in its consideration
of the 18 U.S.C. § 3553(a) factors. See United States v. Mangum, 625 F.3d 466, 470


                                          -2-
(8th Cir. 2010) (upward variance is reasonable where court makes individualized
assessment of § 3553(a) factors based on facts presented).

      The judgment is affirmed.
                      ______________________________




                                      -3-